United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1410
                                   ___________

Union Electric Company, doing           *
business as Ameren UE,                  *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
James Devine,                           *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: November 12, 2010
                                Filed: November 17, 2010
                                 ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       In a prior appeal, this court affirmed the district court’s1 November 2007 and
January 2008 orders holding James Devine in contempt and directing him to take
action to remove certain docks and structures on his lake property, to reimburse Union
Electric Company (UE) for its cost in removing a derelict houseboat, and to pay UE’s
attorneys’ fees. See Union Electric Co. v. Devine, 334 Fed. Appx. 37 (8th Cir. 2009)


      1
      The Honorable William A. Knox, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
(unpublished per curiam). Devine now appeals an order entered in January 2010,
granting UE’s motion for entry of judgment against him in the amount of $32,643.02,
which includes UE’s new expenses in enforcing the November 2007 order and unpaid
amounts awarded earlier. Because Devine’s arguments all relate only to matters
resolved during the previous appeal, we affirm. See In re Just Brakes Corp. Sys., Inc.,
293 F.3d 1069, 1072 (8th Cir. 2002) (law-of-the-case doctrine prevents relitigation of
issues resolved in earlier proceedings).
                        ______________________________




                                         -2-